Citation Nr: 9923703	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO), which declined to reopen the veteran's claim of 
entitlement to service connection for arthritis, citing 
failure to present new and material evidence.

In a June 1998 decision, the Board reopened the veteran's 
claim, finding that he had submitted new and material 
evidence.  The Board then remanded the claim for further 
evidentiary development, which was accomplished by the RO.  
In April 1999, the RO issued a Supplemental statement of the 
Case which denied service connection for arthritis.  The 
claims file was thereupon returned to the Board.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's arthritis of multiple joints 
was not incurred in or aggravated during service nor is it 
otherwise etiologically related to service.


CONCLUSION OF LAW

The veteran's arthritis of multiple joints was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
arthritis.  In the interest of clarity, the Board will first 
review the pertinent law and VA regulations.  The facts of 
this case will then be reviewed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Applicable Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for chronic 
disabilities, such as arthritis, if shown to be manifested to 
a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998); Savage v. Gober, 10 Vet. App. at 488, 495-
496 (1997).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  Service connection, 
however, may be granted for a congenital disease on the basis 
of aggravation.  See 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).  See, in particular, VA General 
Counsel's holding in OGC Precedent Opinion 82-90 (July 18, 
1990) to the effect that service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin if the evidence on the whole establishes 
that the familial condition was incurred or aggravated during 
service within the meaning of VA law and regulations.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 US.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Veterans Appeals (Court) to be "one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
diagnosis; evidence of a disease or injury in service; and 
competent medical evidence of a nexus between the veteran's 
current diagnosis and service.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Factual Background

The veteran's service medical records show that upon 
enlistment, in August 1964, the veteran reported that he had 
a history of swollen or painful joints.  Physical examination 
was pertinently negative.  

Thereafter, beginning in September 1964, the veteran 
complained of left hip pain.  This was followed by numerous 
complaints of joint pain and evaluations to determine the 
cause of the veteran's arthritis condition.  Early rheumatoid 
arthritis was suspected as the cause, though no firm 
diagnosis could be established.  In October 1965, the veteran 
was hospitalized for acute arthritis.  The history reported 
included a "problem" late in childhood.  During December 
1965, an examiner noted a history of treatment for migratory 
arthritis in 1963.  In March 1968, upon evaluation for low 
back pain associated with a fall on his buttocks, an examiner 
stated a diagnosis of rheumatoid spondylitis.  On examination 
for discharge in December 1968, the examiner noted in-service 
complaints of arthritis of the joints, including the ankles, 
knees & shoulders bilaterally, of undetermined etiology, 
possibly rheumatoid arthritis, beginning in October 1963.  
Treatment with aspirin with good results and no complications 
or sequelae was also noted. 

VA hospital reports show that in September 1972, the veteran 
was in another motorcycle accident in which he sustained 
multiple injuries, including a left hemopneumothorax, 
hematuria, and an intracranial lesion.  He also sustained 
multiple fractures of the right tibia, right femur, and left 
humerus.  The veteran subsequently developed an aneurysm in 
the right lower leg, which apparently closed on its own.

VA hospital reports show that the veteran received follow-up 
treatment for these injuries over the next several years.  A 
history of arthritic symptoms in service were noted, although 
several VA physicians noted that no conclusive diagnosis was 
ever made.  Several physicians also noted that the reported 
arthritis appeared to be asymptomatic or in remission at that 
time of their examinations.

The veteran first applied for service connection for 
arthritis in May 1973.  The Los Angeles, California RO denied 
the claim in a rating decision dated in December 1973, on the 
basis of evidence showing that the veteran had a history of 
swollen or painful joints prior to service, and that no 
aggravation of the pre-existing condition was shown.  See, in 
general, 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The RO 
granted service connection for a fracture of the left wrist, 
which had occurred during a 1967 motorcycle accident in 
service.

In July 1977, the veteran underwent a total right hip 
replacement.  A VA physician noted that the veteran was in 
good health until his motorcycle accident in 1972.  The 
physician indicated that following his accident, the veteran 
fractured his right hip in a grand mal seizure of apparent 
post-traumatic etiology.  A diagnosis of ankylosing 
spondylitis was also noted.  The physician noted that since 
1975, the veteran's right hip had rapidly deteriorated and 
became so delibitating that it caused severe psychological 
trauma.  Following his total hip replacement, the physician 
noted that the veteran was progressing well in physical 
therapy.

The veteran applied for service connection for arthritis 
again in January 1995, and the RO declined to reopen the 
claim in a rating determination dated in July 1995.  

In August 1996, the veteran underwent a total right hip 
arthroplasty.  The VA physician noted a history of a right 
femoral fracture from his 1972 motorcycle accident and a 
total hip revision in 1988.  The physician indicated that the 
veteran experienced recurrent dislocations and pain that 
significantly interfered with daily living.  A history of 
ankylosing spondylitis was also noted.

In September 1996, the veteran's representative submitted a 
statement effectively requesting to reopen the veteran's 
claim for arthritis in several major joints.  Included in the 
documentary evidence submitted by the veteran in connection 
with his attempt to reopen his claim were several statements 
and reports from physicians regarding his current 
disabilities.  Among these was a VA medical report dated in 
December 1996.  The VA examiner noted a history of ankylosing 
spondylitis and a status-post total hip arthroplasty.  The 
veteran reported having arthritis in 1966.  The VA examiner 
also noted the 1972 motorcycle accident, which resulted in 
several fractures, and the grand mal seizure 9 months later, 
which caused another hip fracture.

In December 1996, the veteran's condition was evaluated for 
the Social Security Administration by M.S.W., M.D., who 
diagnosed the veteran with ankylosis of the lumbar spine, as 
well as arthritis of the major weightbearing joints of both 
the right hip and right knee, with flexion contracture of the 
knee and a limited ability to walk.  Dr. W. noted a history 
of ankylosing spondylitis and status post multiple orthopedic 
trauma with multiple leg fractures.

In a clinical evaluation note by Dr. W. dated in April 1997, 
he stated that the veteran had brought medical records and x-
rays for review, including service medical records.  Dr. W. 
concluded that the veteran had "ankylosing spondylitis since 
at least 1965 as established by medical records".  The 
physician noted the veteran's admission in September 1965 
"for multiple swollen joints with a diagnosis of arthritis 
with treatment with aspirin up to 12 tablets/day with 
rheumatoid spondylitis diagnoses in 1968 with decreased chest 
expansion."  He also noted that "[x]-rays from the VA 
Medical Center show severe ankylosing spondylitis and 
scoliosis, severe osteoporosis with sclerotic changes of the 
SI joints, angulation of the right hip and knee."

The veteran was afforded a personal hearing before a hearing 
officer at the RO in May 1997.  The veteran essentially 
testified as to the fact that he was healthy prior to 
service, that during service he was hospitalized for what was 
described as arthritis or rheumatoid arthritis, and that 
since service, he has been suffering from arthritis 
continuously, and has taken aspirin or ibuprofen on a daily 
basis to control the pain.  He reported that he experiences 
pain in his wrists, right hip, knees, and spine.

In a Supplemental Statement of the Case dated in June 1997, 
the RO continued the denial of the veteran's attempt to 
reopen the claim on the basis of a failure to present 
evidence that the veteran's arthritis condition, which pre-
existed service, was either determined to be a chronic 
disease or was aggravated during service, or that his current 
condition of ankylosing spondylitis, diagnosed four years 
after service, was related to service. 

The veteran then submitted a statement signed by his mother 
in September 1997.  The veteran's mother, a registered nurse, 
essentially stated that prior to service, the veteran had 
never been diagnosed with or treated for any form of 
arthritic condition.  Following service, the veteran 
frequently experienced pain with swollen joints in his hips, 
knees, feet, and his left wrist.  She reported that he was 
diagnosed with ankylosing spondylitis and rheumatoid 
arthritis of multiple joints while hospitalized in connection 
with a near-fatal motorcycle accident in 1973.  She concluded 
that the veteran's current arthritic condition first occurred 
in service.

In a statement by the veteran, dated in August 1997, the 
veteran stated that he intended to submit a statement by a 
physician to show that, on the basis of service medical 
records, he incurred arthritis during service and that a 
causal nexus exists between service and his current 
condition.  Further medical records from the VAMC in Boise 
were submitted, but did not include an opinion as to the 
incurrence of the veteran's condition or whether there was a 
nexus between service and the veteran's current condition.  
The RO then issued a Supplemental Statement of the Case, 
dated in March 1998, in which it continued to deny the 
veteran's application to reopen his claim for service 
connection. 

In June 1998, the Board reopened the veteran's claim of 
entitlement to service connection for arthritis on the basis 
that the veteran had submitted new and material evidence in 
the form of Dr. W.'s April 1997 medical opinion, which had 
traced the veteran's ankylosing spondylitis to at least 1965.  
Having reopened the claim, the Board then remanded it for 
further development, including a VA examination to determine 
the nature and etiology of any arthritis or joint 
disabilities that may be present.


In March 1999, in accordance with the Board's remand 
instructions, the veteran was provided with another VA 
examination.  The VA examiner reviewed the veteran's claims 
folder, including x-rays and his documented medical history.  
The veteran reported that he was aware that he had a 
developmental condition referred to as ankylosing spondylitis 
and indicated that in the past he has been told that he also 
has rheumatoid arthritis.  The veteran also reported that he 
sustained a right wrist fracture in a fall in 1970.  The VA 
examiner diagnosed the veteran with a status post left wrist 
fracture with resorption of the proximal pole due to his in-
service accident and a status post right wrist fracture 
sustained as a result of his 1970 fall.  The VA examiner 
found arthritic changes in the left wrist, which he indicated 
were documented by x-rays.  He also noted 1995 and 1996 x-
rays, which showed arthritis in the right knee and status 
post right hip arthroplasty. 

The March 1999 VA examiner concluded that the veteran does 
have ankylosing spondylitis and noted that this was the 
likely appropriate diagnosis of his in-service complaints of 
joint pain.  The VA examiner concluded that this ankylosing 
spondylitis is a developmental condition, which more probably 
than not preexisted service and was in all probability not 
aggravated by military service.  The VA examiner further 
concluded that the veteran's present joint complaints are 
more likely due to his two motorcycle accidents, including 
the in-service accident in which he fractured his wrist, and 
the 1972 accident in which he sustained "extensive" right 
lower extremity injuries.

In June 1999, the veteran submitted a letter to the Board in 
which a indicated that he is seeking service connection for 
an arthritic condition distinct from his ankylosing 
spondylitis, and he contended that this arthritic condition 
is the same condition for which he was treated in service.


Analysis

Preliminary matters

As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for arthritis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, the Board finds that the veteran has submitted 
evidence that his claim is plausible, meritorious on its own 
or capable of substantiation.  See Kandik, 9 Vet. App. at 
439; Tirpak, 2 Vet. App. at 611.

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
veteran's claim.  38 U.S.C.A. § 5107(a).  As noted above, in 
June 1998, the Board remanded the veteran's claim for further 
evidentiary development, which was accomplished by the RO.  
The veteran has been provided with a personal hearing and 
with a thorough recent VA examination, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to his present 
claim.   Therefore, the Board concludes that all relevant 
evidence has been obtained to the extent possible and that 
the statutory duty to assist has been satisfied.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

The Board believes that it is crucial to an understanding of 
this decision that the medical evidence of record 
demonstrates that the veteran is suffering from two separate 
forms of arthritis, traumatic arthritis of multiple joints 
and ankylosing spondylitis.   See, for example, the Social 
Security evaluation of the veteran by Dr. W. in December 
1996.  Due to conflict on questions such as which disorder 
existed during service, which disorder was causing the 
veteran's recent complaints of joint pain, as well as which 
of these two disorders the veteran was seeking service 
connection for, the Board remanded this case in June 1998.  

During his March 1999 VA examination, and in a June 1999 
letter to the Board, the veteran indicated that while he is 
aware that he suffers from a developmental condition known as 
ankylosing spondylitis, he is seeking service connection for 
an arthritic condition distinct from his ankylosing 
spondylitis.  The veteran essentially contends that he is 
entitled to service connection for arthritis because that is 
the same condition for which he was treated during service.  
He claims that this arthritis condition is causing the joint 
pain he experiences in his wrists, knees, and hip.

The question which must be answered, therefore, is whether 
the joint pathology reported in service was related to the 
ankylosing spondylitis, which is a developmental disability 
for which the veteran does not seek service connection, or to 
the arthritis for which the veteran seeks service connection.

The Board recognizes that during service, the veteran was 
diagnosed with "arthritis" and "rheumatoid arthritis" on 
several occasions.  However, the examiners at the time 
specifically noted that these diagnoses were not conclusive, 
a point which was also noted by several physicians who 
treated the veteran in the 1970s for his accident related 
injuries.  Additionally, although the VA physicians who 
treated the veteran in the 1970's often noted diagnoses of 
"arthritis" in their reports, they specifically indicated 
that this was based on the history as reported by the 
veteran, as well as the inconclusive diagnoses noted in the 
veteran's service medical records.  These VA physicians also 
found his reported arthritic condition to be asymptomatic or 
in remission at the time they examined the veteran. 

Due to the inconclusive nature of the diagnoses of 
"arthritis" noted in service, the Board finds more 
probative the opinion of the March 1999 VA examiner who 
reviewed these records in light of the veteran's subsequent 
medical history, and determined that the proper diagnosis of 
the veteran's arthritic condition during service was 
ankylosing spondylitis, which he found to be a developmental 
condition which was not aggravated by service.  Based on the 
entire medical record, the March 1999 VA examiner in essence 
attributed the current diagnosis of arthritis multiple 
joints, an entity which was separate and distinct from 
ankylosing spondylitis, to be due to trauma sustained after 
service.  The March 1999 VA examiner specifically found that 
the veteran's recent complaints of joint pain in his leg are 
due to his 1972 motorcycle accident and not his in-service 
treatment for joint pain.  Additionally, the March 1999 VA 
examiner also found that the veteran's left wrist pain was 
related to his in-service accident, for which he has already 
been granted service connection, and that his right wrist 
pain was related to a fall that, by the veteran's own report, 
occurred in 1970, almost two years after his discharge from 
service.

Evidence of record of a diagnosis of arthritis during 
service, distinct from ankylosing spondylitis, includes the 
veteran's own contention that he was diagnosed with arthritis 
during service.  The Board does not dispute the credibility 
of the veteran, and indeed his statement that arthritis was 
at least considered as a diagnosis is borne out by the 
service medical records.  However, as noted above, the 
service medical records are of record and the examiners at 
the time specifically noted that the veteran's diagnosis of 
arthritis was not conclusive.  The Court has held that an 
account such as that of the veteran, "filtered as it [is] 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence." Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The only medical evidence of record providing a link between 
the veteran's in service treatment and his current symptoms 
are the contentions of the veteran and his mother, a 
registered nurse.  However, as a lay person, the veteran is 
not competent to provide probative evidence regarding issues 
such as medical causation. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  As a nurse, the veteran's 
mother is competent to submit medical evidence  See Goss v. 
Brown, 9 Vet. App. 109, 114-5 (1996).  However, the veteran's 
mother's statement does not present any evidence showing that 
she was qualified to identify the process or etiology of the 
veteran's arthritis, nor that she is competent to provide 
medical opinion evidence as to the etiology and onset of the 
veteran's current condition, the Board is not obligated to 
accept her statement as competent medical evidence.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  To the extent 
that the Board recognizes the veteran's mother's medical 
competence as a nurse, it deems her opinion as to etiology to 
be far outweighed by the other medical evidence of record, in 
particular the detailed March 1999 specialist medical opinion 
which was obtained in response to the Board's remand.

In summary, after reviewing the evidence of record, and for 
the above-stated reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for arthritis.  The greater weight of 
the competent medical evidence of record shows that the 
veteran's in-service symptoms were due to ankylosing 
spondylitis, and that the arthritis that has been recently 
diagnosed in his right hip and knee is related to injuries 
sustained after service, in particular a 1972 motorcycle 
accident.  The benefit sought on appeal is accordingly 
denied.


Additional comment

The Board notes that arthritis of the veteran's left wrist 
has been shown to be due to an injury that occurred in 
service.  Service connection was granted for a fracture of 
the left wrist in December 1973.  The Board wishes to make it 
clear that any disability of the left wrist related to that 
fracture, including arthritis of the left wrist, is not the 
subject of this decision.


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Ankylosing spondylitis has been defined by the Court as "the form of rheumatoid arthritis that affects the 
spine.  It is a systemic illness of unknown etiology, affecting young males predominantly, and producing pain 
and stiffness as a result of inflammation of the sacroiliac, intervertebral, and costovertebral joints." See 
Wallin v. West, 11 Vet. App. 509 (1998), citing Dorland's Illustrated Medical Dictionary 1563, 1566 (27th 
ed. 1988).

